DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-23 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Shultz, US Patent No. 6,671,846 teaches a method for automated assisting of circuit validation, the method comprising: 
categorizing one or more nodes of a fabricated circuit as being a priority node and one or more nodes of the fabricated circuit as being an inferior node (Shultz Col. 14, Lines 56-67, Col. 15, Lines 1-65 and Col. 17, Lines 25-64, wherein primary logic cones and sub-cones are created, which is categorizing nodes contained within each primary logic cone and sub-cone as belonging to primary logic cones or sub-cones, i.e. priority and inferior nodes), each inferior node being on a same sub-portion of the fabricated circuit as at least one of the priority nodes (Shultz Col. 17, Lines 25-68, wherein sub-cones are branches from the primary logic cone and are therefore on the same sub-portion); 
evaluating a first priority node by automatically designating for verification the first priority node from the priority nodes, and ascertaining whether a measured signal from the first priority node meets a pass-fail criterion for the first priority node (Shultz Col. 15, Lines 1-11, wherein measured signals from an actual circuit are compared to simulated results to determine if there is a fault or anomaly); 
evaluating, when the measured signal from the first priority node meets the pass-fail criterion for the first priority node, a second priority node by automatically designating for verification the second priority node from the priority nodes, and ascertaining whether a measured signal from the second priority node meets a pass-fail criterion for the second priority node (Shultz Col. 15, Lines 1-11, wherein each relevant node in the primary logic cone is evaluated to determine if there is a fault or anomaly).

The prior art of record does not teach or suggest the following claim limitations:
 
evaluating, when the measured signal from the first priority node does not meet the pass-fail criterion for the first priority node, a first inferior node, the first inferior node being on the same sub-portion of the fabricated circuit as the first priority node, by automatically designating for verification the first inferior node from the inferior nodes, and ascertaining whether a measured signal from the first inferior node meets a pass-fail criterion for the first inferior node.

Regarding Claim 16,  Shultz, US Patent No. 6,671,846 teaches a non-transitory computer-readable medium (Shultz Col. 2, Lines 1-9 and 57-60, wherein computers running computer programs inherently have a computer-readable medium), having computer-executable instructions stored thereon that, in response to execution by a computing device, cause the computing device to perform operations, the operations comprising: 
evaluating a first priority node by automatically designating for verification the first priority node from a group of priority nodes, and ascertaining whether a measured signal from the first priority node meets a pass-fail criterion for the first priority node (Shultz Col. 15, Lines 1-11, wherein measured signals from an actual circuit are compared to simulated results to determine if there is a fault or anomaly); 
evaluating, when the measured signal from the first priority node meets the pass-fail criterion for the first priority node, a second priority node by automatically designating for verification the second priority node from the group of priority nodes, and ascertaining whether a measured signal from the second priority node meets a pass-fail criterion for the second priority node (Shultz Col. 15, Lines 1-11, wherein each relevant node in the primary logic cone is evaluated to determine if there is a fault or anomaly).

The prior art of record does not teach or suggest the following claim limitations:

evaluating, when the measured signal from the first priority node does not meet the pass-fail criterion for the first priority node, a first inferior node, the first inferior node being on the same sub-portion of the fabricated circuit as the first priority node, by automatically designating for verification the first inferior node from a group of inferior nodes, and ascertaining whether a measured signal from the first inferior node meets a pass-fail criterion for the first inferior node.

	Claims 2-15 and 17-23 are allowed based on their dependency to Claims 1 and 16, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851